Name: Political and Security Committee Decision (CFSP) 2017/682 of 29 March 2017 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision (CFSP) 2016/332 (BiH/25/2017)
 Type: Decision
 Subject Matter: Europe;  European construction;  defence;  EU institutions and European civil service
 Date Published: 2017-04-11

 11.4.2017 EN Official Journal of the European Union L 98/20 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/682 of 29 March 2017 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision (CFSP) 2016/332 (BiH/25/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on a European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6 (1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina (the EU Force Commander). (2) On 23 February 2016, the PSC adopted Decision (CFSP) 2016/332 (2) appointing Major General Friedrich SCHRÃ TTER as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Brigadier General Anton WALDNER as the new EU Force Commander to succeed Major General Friedrich SCHRÃ TTER as from 28 March 2017. (4) The EU Military Committee supports that recommendation. (5) Decision (CFSP) 2016/332 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. (7) On 12 and 13 December 2002, the Copenhagen European Council adopted a declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those Member States of the Union which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Anton WALDNER is hereby appointed EU Force Commander for the European Union military operation in Bosnia and Herzegovina as from 28 March 2017. Article 2 Decision (CFSP) 2016/332 is hereby repealed. Article 3 This Decision shall enter into force on 28 March 2017. Done at Brussels, 29 March 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 252, 28.7.2004, p. 10. (2) Political and Security Committee Decision (CFSP) 2016/332 of 23 February 2016 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/22/2014 (BiH/23/2016) (OJ L 62, 9.3.2016, p. 14).